Citation Nr: 1331953	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  03-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for a migraine headache disability.

4.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Veteran's appeal must again be remanded by the Board.  Review of his claims file reveals that actions directed by the April 2005 Board remand have yet to be accomplished.  

Specifically, the April 2005 remand directed the RO to obtain "the [V]eteran's complete medical records from April 2002 to the present from the federal prisons in Leavenworth, Kansas, and Yankton, South Dakota."  Nonetheless, the RO sent the Veteran letters in May 2005, February 2006, January 2007, and June 2007 asking for his authorization to obtain those records.  Thereafter, in the March 2007 and May 2008 supplemental statements of the case, the RO indicated that the records could not be obtained because the Veteran had not provided authorization.  However, records of medical treatment at a Federal correction facility are Federal records; VA does not need to have a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) from the Veteran in order to obtain them.  As these records remain outstanding and are relevant to the Veterans' claims, they must be obtained.

Accordingly, the appeal is REMANDED for the following actions:

1.  Take appropriate steps pursuant to 38 C.F.R. § 3.159(c)(1) to obtain copies of all treatment records available from the United States Penitentiary in Leavenworth, Kansas, and the Federal Prison Camp in Yankton, South Dakota.  If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


